                   Case 1:19-cr-00862-VEC Document 205
                                                   202 Filed 08/21/20
                                                             08/20/20 Page 1 of 3
                                                                                2



                         S KADDEN , A RPS , S LATE , M EAGHER & F LOM                      LLP
                                               ONE MANHATTAN WEST
                                                                                                   FIRM/AFFILIATE OFFICES
                                               NEW YORK, NY 10001                                           -----------
                                                           ________                                      BOSTON
                                                                                                        CHICAGO
                                                   TEL: (212) 735-3000                                  HOUSTON
                                                   FAX: (212) 735-2000                                LOS ANGELES
                                                                                                       PALO ALTO
                                                     www.skadden.com                                WASHINGTON, D.C.
  DIRECT DIAL                                                                                          WILMINGTON
                                                                                                            -----------
212-735-2995
                                                                                                            BEIJING
  DIRECT FAX
                                                                                                          BRUSSELS
917-777-2995                                                                                             FRANKFURT
  EMAIL ADDRESS                                                                                          HONG KONG
JOCELYN.STRAUBER@SKADDEN.COM                                                                               LONDON
                                                                                                           MOSCOW
                                                                                                            MUNICH
                                                                                                             PARIS
                      USDC SDNY                                       August 20, 2020                    SÃO PAULO
                                                                                                            SEOUL
                      DOCUMENT                                                                            SHANGHAI
                                                                                                         SINGAPORE
                      ELECTRONICALLY FILED                                                                   TOKYO
                                                                                                           TORONTO
                      DOC #:
                      DATE FILED: 08/21/2020

                  BY ECF

                  The Honorable Valerie E. Caproni
                                                             MEMO ENDORSED
                  United States District Court
                  Southern District of New York
                  40 Foley Square
                  New York, NY 10007

                         Re:     United States v. Velez, 19 Cr. 862 (Deeshuntee Stevens)

                  Dear Judge Caproni:

                                  I write on behalf of my client, Deeshuntee Stevens, and with the
                  consent of the Government, to respectfully request that Mr. Stevens be released on
                  bail pending trial in the above-referenced matter, on the conditions proposed below.

                                  Mr. Stevens has been detained at the Metropolitan Correctional
                  Center ("MCC") since his arrest on January 15, 2020. Mr. Stevens is charged in the
                  above-referenced matter with conspiracy to distribute heroin, fentanyl and other
                  narcotics, in violation of 21 U.S.C. §§ 841(a)(1), 846, and possession of a firearm
                  during and in relation to a drug trafficking offense, in violation of 18 U.S.C. §§
                  924(c), 2.

                                 The Government has agreed that the following proposed conditions
                  will reasonably assure Mr. Stevens' appearance in Court and the safety of the
                  community. See 18 U.S.C. § 3142(c)(1). The proposed conditions, to be met prior
                  to Mr. Stevens' release, include: (1) home detention for 24 hours per day with
                  electronic monitoring, except to attend work, to seek employment (with agreement of
 Case 1:19-cr-00862-VEC Document 205
                                 202 Filed 08/21/20
                                           08/20/20 Page 2 of 3
                                                              2


Hon. Valerie E. Caproni
August 20, 2020
Page 2



the office of Pretrial Services as to the specifics), and for medical visits and legal
visits, at the Rochester, New York home of Jesseivett Orta, a close family friend who
has known Mr. Stevens for 12 years and who will serve as a third-party custodian;
(2) a personal recognizance bond in the amount of $100,000, to be signed by Mr.
Stevens and co-signed by three financially responsible persons: Deborah Stevens
(Mr. Stevens' mother), John Arthur Wilkerson (Deborah Stevens' fiancé), and
Melissa Blondet (the mother of two of Mr. Stevens' children), pending approval by
the U.S. Attorney's Office for the Southern District of New York; (3) outpatient drug
treatment and testing; (4) surrender of any travel documents and no new
applications; and (5) all other standard conditions of release.

                                             Respectfully submitted,



                                             s/ Jocelyn E. Strauber


cc:    Assistant U.S. Attorney Adam S. Hobson
       Assistant U.S. Attorney Elinor L. Tarlow
                 Case 1:19-cr-00862-VEC Document 205 Filed 08/21/20 Page 3 of 3

Mr. Stevens' unopposed bail motion is granted, subject to the following conditions:

  • A $100,000 personal recognizance bond, to be signed by the defendant and co-signed by three financially
    responsible persons: Deborah Stevens (the defendant’s mother), John Arthur Wilkerson (Deborah Steven’s
    fiancé), and Melissa Blondet (the mother of two of the defendant’s children), pending approval by the U.S.
    Attorney’s Officer for the Southern District of New York.
  • Home detention enforced by electronic monitoring, except to attend work, to seek employment (with
    agreement of the office of Pretrial Services as to the specifics), and for medical visits and legal visits, at the
    Rochester, New York home of Jesseivett Orta, a close family friend who will serve as third-party custodian.
  • Defendant is permitted to self-install the home monitoring unit under the direction and instruction of
    Pretrial Services.
  • Defendant shall immediately report to the Pretrial Services office upon his release from custody, or as
    otherwise instructed by Pretrial Services, to be fitted with the location monitoring equipment. Unless
    otherwise approved by the Court, the location monitoring equipment shall be installed no later than 14 days
    after release, during which the defendant is required to self-quarantine.
  • Surrender travel documents and make no new applications.
  • Travel restricted to the State of New York.
  • Drug testing/treatment as directed by Pretrial Services.
  • Not to possess a firearm, destructive device or other dangerous weapon.
  • No contact with co-defendants unless in the presence of counsel.

SO ORDERED.                        Date: 08/21/2020




HON. VALERIE CAPRONI
UNITED STATES DISTRICT JUDGE
